      Case: 3:20-cv-00340-wmc Document #: 12 Filed: 05/18/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN

Chrystal Edwards, Terron Edwards, John
Jacobson, Catherine Cooper, Kileigh Hannah,
Kristopher Rowe, Katie Rowe, Charles Dennert,
Jean Ackerman, William Laske, Jan Graveline,
Todd Graveline, Angela West, Douglas West,
and all others similarly situated,
             Plaintiffs,
      v.
Robin Vos, in his official capacity as Speaker of
the Wisconsin State Assembly; Scott Fitzgerald,
in his official capacity as Majority Leader of the       Case No. 3:20-cv-340-wmc
Wisconsin State Senate; Wisconsin State
Assembly; Wisconsin State Senate; Wisconsin
Elections Commission; Marge Bostelmann, Julie
M. Glancey, Ann S. Jacobs, Dean Knudson,
Robert F. Spindell, Jr., and Mark L. Thomsen, in
their official capacities as members of the
Wisconsin Elections Commission, and Meagan
Wolfe, in her official capacity as the
Administrator of the Wisconsin Elections
Commission,
             Defendants.

                     LEGISLATIVE DEFENDANTS’ MOTION
                    TO DISMISS THE AMENDED COMPLAINT


      Under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure and

this Court’s inherent authority to stay a case, Defendants Speaker Robin Vos,

Majority Leader Scott Fitzgerald, the Wisconsin State Assembly, and the Wisconsin

State Senate (collectively “Legislative Defendants”) hereby move to dismiss or, at a

minimum, stay the Amended Complaint.           Legislative Defendants set forth the

grounds for this Motion in their Memorandum In Support Of Their Motion To Dismiss

The Amended Complaint, which they have filed contemporaneously with this Motion.
      Case: 3:20-cv-00340-wmc Document #: 12 Filed: 05/18/20 Page 2 of 3




For the reasons set forth in this supporting memorandum, Legislative Defendants

respectfully request that this Court grant their Motion.



      Dated, May 18, 2020

                                           Respectfully Submitted,

                                           /s/ Misha Tseytlin
                                           MISHA TSEYTLIN
                                           (State Bar No. 1102199)
                                           KEVIN M. LEROY
                                           (State Bar No. 1105053)
                                           TROUTMAN SANDERS LLP
                                           227 W. Monroe Street
                                           Suite 3900
                                           Chicago, IL 60606
                                           (608) 999-1240
                                           (312) 759-1939 (fax)
                                           misha.tseytlin@troutman.com
                                           kevin.leroy@troutman.com

                                           Attorneys for Legislative Defendants




                                        -2-
      Case: 3:20-cv-00340-wmc Document #: 12 Filed: 05/18/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 18th day of May, 2020, a true and accurate copy of

the foregoing was served via the Court’s CM/ECF system upon all counsel of record.



                                            /s/ Misha Tseytlin
                                            MISHA TSEYTLIN
                                            TROUTMAN SANDERS LLP
                                            227 W. Monroe Street
                                            Suite 3900
                                            Chicago, IL 60606
                                            (608) 999-1240
                                            (312) 759-1939 (fax)
                                            misha.tseytlin@troutman.com
